Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8/12/21.  These drawings are acceptable.
Specification
The amendment to the specification filed on 812/21 was entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	 
Claim 1-3 , 7-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watano et al (20160091756) in view of Sekiguchi et al (US20160048057), further in view of Shin et al (US20130162930).
Regarding claim 1, Watano et al teaches a half mirror (paragraph 65 and 148- in windshield for HUD) comprising in order (see figure 5):
an observation surface (viewing surface); 
a first high Re-retardation film (retarder);
a molded resin layer (intermediate film sheet-paragraph 162,158); 
a second high Re-retardation film; and 
a polarization reflection plate (CLC/ RGB- layers between two resin layers – paragraphs 163 and168),
wherein each of the first high-Re retardation film (retarder) and the second Re-retardation film has a front phase difference of 3,000 nm or greater (330nm- paragraph 121,163), and
Watano et al. fails to specifically disclose a second high Re-retardation film,  a first and second high-Re retardation film each has a total front phase difference of the high-Re retardation film of 3,000 nm or greater. 
	To display an image using a LCD display with high Re-retardation film, Sekiguchi teaches a display with reflective polarizers comprising in order: an observation surface (viewing side or 15); a first high Re- retardation film (1); a molded resin layer (11; paragraphs 233, 266, 267, 298); a second high Re-retardation film (paragraph 92, 96, 144) and a polarization reflection plate ( 33), wherein a total front phase difference of the first high-Re retardation film is 3,000 nm or greater (paragraphs 83,92,116,233). Sekiguchi teaches using a single or multilayer high retardation film (paragraph 92).  Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to help to prevent color unevenness in the 
	An LCD display with first and second high Re-retardation films on same side of the polarizer is taught by Shin et al. 
Shin et al teaches comprising in order (see figures 1-2):
an observation surface (viewing surface from side of 23); 
a first high Re-retardation film (23);
a molded resin layer (surface coating layer; paragraph 46-47); 
a second high Re-retardation film (33 or 31 or 21 – Shin et al teaches the high Re-retardation layer can be on both sides of the substrates; thus, 21 and 31 can be high Re-retardation films-see paragraph 65)) ; and 
a polarization reflection plate (32),
wherein each of the first high-Re retardation film (retarder) and the second Re-retardation film has a front phase difference of 3,000 nm or greater (paragraphs 27-28,45, and 65-68). Shin illustrates and teaches the LCD with multiple high Re-retardation films can improve the image output. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a configuration of multiple high Re-retardation films to eliminate rainbow effect in the image, as taught by Shin (paragraph 91). 
Regarding claim 2, Watano et al. teaches the half mirror according to claim 1, wherein a front phase difference distribution of the molded resin layer is 100nm or greater (10 nm- paragraph 124).  Watano-Sekiguchi-Shin combination fails to specifically disclose front phase difference distribution of the molded resin layer is 100nm or greater. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a range of phase distribution values for the display to help prevent distortion. Additionally, it 
Regarding claim 3, Watano et al teaches the front phase difference of the high-Re retardation film is 330nm. Sekiguchi further teaches the half mirror according to claim 1 wherein a total front phase difference of the high-Re retardation film is 5,000 nm or greater (paragraph 116). Shin teaches the first and second high-Re retardation film is 500nm or greater (paragraphs 66-68). Again it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to help to prevent color unevenness in the displayed image, and it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Watano-Sekiguchi combination teaches including more than one high Re retardation film. Watano also teaches adjusting the slow axis direction along with the phase difference of the retardation layer to provide a clear image (paragraph 178). Shin et al teaches the high Re-retardation layer can be on both sides of the substrates; thus, 21 and 31 can be high Re-retardation films-see paragraph 65.  Although, Watano-Sekiguchi-Shin combination fails to specifically disclose wherein a slow axis direction of the first high Re retardation film is the same as slow axis of the second high Re-retardation film, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as a design parameter to prevent image distortion and color unevenness.
Regarding claim 8, As discussed in claim 1,  Sekiguchi further teaches the half mirror according to claim 1, wherein as the high-Re retardation film (1 ), a second high-Re retardation film is further included between the molded resin layer (11) an adhesive layer (between 31 and 103 or between 21 and 103) is further included between the molded resin layer (surface coating layer) and the polarization reflection plate (32). Thus, it would have also been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that the half mirror a wherein an adhesive layer or a thermoplastic welding layer is included between the second high-Re retardation film and the molded resin layer, since Watano-Sekiguchi- Shin combination teaches using an optical adhesive to stack the layer together. Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	
Regarding claim 9, Watano teaches the half mirror according to claim 1, wherein the molded resin layer includes at least one polymer. Watano-Sekiguchi combination fails so specifically disclose the resin layer can be the polymer is selected from the group consisting of polycarbonate, poly (meth) acrylate, polyester, and a cycloolefin polymer. Shin further teaches the resin layer (surface coating layer) can be the polymer selected from the group consisting of polycarbonate, poly (meth) acrylate, polyester, and a cycloolefin polymer (paragraph 47). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the polymer materials, since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	
Regarding claim 10, Watano et al. further teaches the half mirror according to claim 1, wherein the polarization reflection plate is a circular polarization reflection layer (paragraph 95).
Regarding claim 11, Watano et al further teaches the half mirror according to claim 10, wherein the circular polarization reflection layer includes a cholesteric liquid crystal layer (paragraph 95).
Regarding claim 12, Watano et al further teaches the half mirror according to claim 11, wherein the circular polarization reflection layer includes three or more cholesteric liquid crystal layers (paragraph 95, figure 5 and table 1).
Regarding claim 15, Watano et al teaches the half mirror according to claim 1,
wherein an adhesive layer or a thermoplastic welding layer is included between the
molded resin layer (intermediate layer) and the polarization reflection plate (CLC layers (paragraph 88,168-170, 227).
Regarding claim 16, Watano et al teaches the half mirror according to claim 1, wherein an adhesive layer or a thermoplastic welding layer is included between the first high-Re retardation film (retarder) and the molded resin layer (intermediate layer).
Regarding claim 17, Watano teaches a half mirror with a display on the forward side of the glass or plastic, and the half mirror display can also receive images from the opposite side (external scene) of the mirror.  Sekiguchi teaches an image display (liquid crystal), wherein the observation surface, the molded resin layer, the polarization reflection plate, and the image display device are disposed in this . 

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watano et al (20160091756) in view of Sekiguchi et al (US20160048057), further in view of Shin et al (US20130162930) in view of Anzai (US20160048057).
 Regarding claim 18, Watano et al teaches image display device emits polarized light to form an image (paragraphs 176-177). Sekiguchi et al further disclose an image display device has a backlight which provides a continuous emission spectrum (paragraph 67).  Shin et al teaches a backlight (104). However, Watano-Sekiguchi-Shin combination fails to specifically disclose a slow axis of the first high-Re retardation film forms an angle of 30° to 60° with a polarization direction of the linearly polarized light.
 	In the same field of endeavor, Anzai teaches a mirror with an image display function comprising: the half mirror (see abstract); and an image display device (liquid crystal –paragraph 9), wherein the observation surface, the molded resin layer, the polarization reflection plate, and the image display device are disposed in this order (paragraph 9, 32, 39 and 123) and  wherein the image display device emits linearly polarized light to form an image (paragraph 36 and 39), the image display device has a backlight which provides a continuous emission spectrum (paragraph 41), and a slow axis of the first high-Re retardation film forms an angle of 30° to 60° with a polarization direction of the linearly polarized light (paragraph 45).  Thus it would have been obvious to one of ordinary skill in the art at the 
Regarding claim 19, Sekiguchi further teaches the mirror with an image display function according to claim 18, wherein the image display device is a liquid crystal display device (22), and the backlight is a white LED (paragraph 26 and 67). Shin et al teaches a backlight (104). Anzai et al teaches the mirror with an image display function according to claim 18, wherein the image display device is a liquid crystal display device (paragraph 40), and the backlight is a white LED (Paragraph 41). The inclusion of white LED as backlight source would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention, since it provides a quality known light source and would provide good illumination for the display. 

Claim 1, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anzai et al (WO2016088708 as translated by US20170261666) in view of Sekiguchi et al (US20160048057), further in view of Shin et al (US20130162930).
Regarding claim 1, Anzai et al teaches a half mirror (abstract) comprising in order:
an observation surface (viewing surface);
a first high Re-retardation film (paragraph 43),
a molded resin layer (adhesive or glass/plastic plate);
a second high Re-retardation film; and 
a polarization reflection plate (CLC/ RGB- layers),
wherein each of the first high-Re retardation film (retarder) and second high Re-retardation film is 3,000 nm or greater (112.5-160 nm), and
included between the observation surface (viewing surface) and the polarization reflection plate and a second high Re-retardation film and a total front phase difference of each the first and second the high-Re retardation film is 3,000 nm or greater. 
	To display an image using a LCD display with high Re-retardation film, Sekiguchi teaches a display with reflective polarizers comprising in order: an observation surface (viewing side or 15); a first high Re- retardation film (1); a molded resin layer (11; paragraphs 233, 266, 267, 298); a second high Re-retardation film (paragraph 92, 96, 144) and a polarization reflection plate ( 33), wherein a total front phase difference of the first high-Re retardation film is 3,000 nm or greater (paragraphs 83,92,116,233). Sekiguchi teaches using a single or multilayer high retardation film (paragraph 92).  Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to help to prevent color unevenness in the displayed image. Although, Sekiguchi teaches multiple high Re-retardation film layers; Sekiguchi fails to specifically illustrate an embodiment with first and second high Re-retardation film on the same side of the polarizer (33). 
	An LCD display with first and second high Re-retardation films on same side of the polarizer is taught by Shin et al. 
Shin et al teaches comprising in order (see figures 1-2):
an observation surface (viewing surface from side of 23); 
a first high Re-retardation film (23);
a molded resin layer (surface coating layer; paragraph 46-47); 
a second high Re-retardation film (33 or 31 or 21 – Shin et al teaches the high Re-retardation layer can be on both sides of the substrates; thus, 21 and 31 can be high Re-retardation films-see paragraph 65)) ; and 
a polarization reflection plate (32),
each of the first high-Re retardation film (retarder) and the second Re-retardation film has a front phase difference of 3,000 nm or greater (paragraphs 27-28,45, and 65-68). Shin illustrates and teaches the LCD with multiple high Re-retardation films can improve the image output. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a configuration of multiple high Re-retardation films to eliminate rainbow effect in the image, as taught by Shin (paragraph 91). 
Regarding claim 10, Anzai et al. further teaches the half mirror according to claim 1, wherein the polarization reflection plate is a circular polarization reflection layer (paragraph32).
Regarding claim 13, Anzai et al teaches the half mirror according to claim 10, further comprising:
a 1/4 wavelength plate (paragraph 43),
wherein the molded resin layer, the polarization reflection plate (CLC layers), and the 1/4 wavelength plate (paragraph 32) are included in this order.
Regarding claim 14, the half mirror according to claim 13,
wherein the polarization reflection plate and the 1/4 wavelength plate are in direct contact with each other (paragraph 32).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH